     Case: 1:19-cv-03872 Document #: 36 Filed: 07/13/20 Page 1 of 1 PageID #:231

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

John Bridenhagen
                             Plaintiff,
v.                                                 Case No.: 1:19−cv−03872
                                                   Honorable Charles P. Kocoras
Susan Boyden
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, July 13, 2020:


        MINUTE entry before the Honorable Charles P. Kocoras: Motion to extend time
[16] is granted. Motion for attorney representation [20] is denied as moot. Motion for
continuing activity [34] is denied. Mailed notice(vcf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
